                      UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



GEORGE GARCIA,                             Case No. CV 17-04398-DFM

         Plaintiff,                        MEMORANDUM OPINION AND
                                           ORDER
                      v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations,
performing duties and functions not
reserved to the Commissioner of
Social Security,

         Defendant.



      Plaintiff George Garcia (“Plaintiff”) appeals from the final decision of
the Social Security Commissioner denying his application for Social Security
Income (“SSI”). For the reasons discussed below, the Commissioner’s decision
is reversed and this matter is remanded.
                                 BACKGROUND
      In May 2013, Plaintiff filed an application for SSI alleging disability
beginning on December 30, 2012. See Administrative Record (“AR”) 151-59.
His application was denied initially and on reconsideration. See AR 53, 62.
Plaintiff then requested and received a hearing before an administrative law
judge (“ALJ”), during which the ALJ heard testimony by Plaintiff, who was
represented by counsel, and a vocational expert (“VE”). See AR 23-42, 83-85.
On February 10, 2016, the ALJ issued an unfavorable decision. See AR 7-19.
      The ALJ determined that Plaintiff had severe impairments of diabetic
neuropathy and diabetes mellitus. See AR 12. The ALJ found that Plaintiff
retained the residual functional capacity (“RFC”) to perform work at the light
exertional level with the following limitations: he could stand and walk for a
total of 5 hours in an 8-hour day but for no more than 1 hour and 15 minutes
at a time; he could frequently balance, stoop, kneel, crouch, and crawl; and he
could never climb ropes, ladders, or scaffolds. See AR 14. Based on the VE’s
testimony, the ALJ found that Plaintiff could perform his past relevant work as
a production machine tender and as a warehouse worker. See AR 17.
Alternatively, the ALJ found that Plaintiff could perform other jobs that exist
in significant numbers in the national economy, such as packer, dining room
attendant, and laundry worker. See AR 18-19.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 1-4. Plaintiff then
sought review by this Court. See Dkt. 1.
                                  DISCUSSION
      The parties dispute whether the ALJ erred by: (1) giving the VE an
incomplete hypothetical; (2) failing to develop the record as to whether
Plaintiff’s past relevant work constituted substantial gainful activity (“SGA”);
and (3) finding that Plaintiff could perform his past relevant work as a
warehouse worker. See Dkt. 26, Joint Stipulation (“JS”) at 4-6.
      Incomplete Hypothetical
      Plaintiff contends that the ALJ’s hypothetical to the VE was incomplete
because it did not include a limitation that Plaintiff could only stand for 1 hour
and 15 minutes at a time, as reflected in his RFC. See JS at 12.



                                        2
      An ALJ’s reliance on the VE’s testimony is proper where the
hypothetical posed to the VE includes “all of the limitations that the ALJ
found credible and supported by substantial evidence in the record.” Bayliss v.
Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005). Because the ALJ found that
Plaintiff could only stand for an hour and 15 minutes continuously, he was
required to include this limitation in the hypothetical. See AR 14. Although
the ALJ omitted this limitation from his first hypothetical, see AR 40, he then
asked the VE to assume the same limitations “as hypo #1, but now [the
hypothetical individual] cannot stand and walk for more than an hour and 15
minutes at a time before needing to sit down,” AR 41. The ALJ asked how
that would change the VE’s previous answers as to work the individual could
perform, and the VE responded, “It would not.” AR 41-42. Therefore, the ALJ
ultimately posed a complete hypothetical to the VE, and Plaintiff is not entitled
to relief on this claim of error.
      Substantial Gainful Activity
             Applicable Law
      At step four of the sequential analysis, the claimant has the burden of
showing he is unable to return to his past relevant work. See Pinto v.
Massanari, 249 F.3d 840, 844 (9th Cir. 2001). However, the ALJ must make
specific factual findings to support the conclusion that Plaintiff can perform
past relevant work. See id.
      Work experience is considered relevant if it constituted SGA, was done
within the last 15 years, and lasted long enough for the claimant to learn to
how to perform it. See Vertigan v. Halter, 260 F.3d 1044, 1051 (9th Cir. 2001);
20 C.F.R. § 416.965(a). “Substantial gainful activity is work done for pay or
profit that involves significant mental or physical activities.” Lewis v. Apfel,




                                         3
236 F.3d 503, 515 (9th Cir. 2001); see also 20 C.F.R. §§ 416.971-416.975.1
Statutory guidelines establish a presumption of SGA if the claimant earns over
the amount specified in the guidelines.2 See Lewis, 236 F.3d at 515; 20 C.F.R.
§ 416.974(b) (explaining how minimums are calculated). If a claimant earns
less than the required threshold to constitute SGA, the burden of proof shifts to
the Commissioner to prove SGA with non-earnings evidence. See Lewis, 236
F.3d at 515.
      An ALJ has an affirmative duty to assist the claimant in developing the
record at every step of the sequential evaluation process. See Bustamante v.
Massanari, 262 F.3d 949, 954 (9th Cir. 2001); see also Webb v. Barnhart, 433
F.3d 683, 687 (9th Cir. 2005). The ALJ’s duty exists whether or not a plaintiff
is represented by counsel. See Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th
Cir. 2001). The ALJ’s duty is triggered “when there is ambiguous evidence or
when the record is inadequate to allow for proper evaluation of the evidence.”
Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001).

      1
        Social Security Regulations regarding the determination of SGA were
amended effective November 16, 2016. Where, as here, the ALJ’s decision is
the final decision of the Commissioner, the reviewing court generally applies
the law in effect at the time of the ALJ’s decision. See Lowry v. Astrue, 474 F.
App’x 801, 804 n.2 (2d Cir. 2012) (applying version of regulation in effect at
time of ALJ’s decision despite subsequent amendment); Garrett ex rel. Moore
v. Barnhart, 366 F.3d 643, 647 (8th Cir. 2004) (“We apply the rules that were
in effect at the time the Commissioner’s decision became final.”). Accordingly,
the Court applies the versions of 20 C.F.R. §§ 416.974 and 416.975 that were
in effect at the time of the ALJ’s February 2016 decision.
      2
       Plaintiff contests the ALJ’s SGA findings for work he performed from
2005-2007 and from 2012-2013. See JS at 5. During these years, the monthly
earnings presumed to be SGA for non-blind individuals were as follows: $830
in 2005, $860 in 2006, $900 in 2007, $1,010 in 2012, and $1,040 in 2013. See
20 C.F.R. § 416.974(b); Social Security Administration, Substantial Gainful
Activity, www.socialsecurity.gov/OACT/COLA/sga.html.


                                        4
               Relevant Facts
         In his Disability Report, Plaintiff indicated that he worked 40 hours a
week as a machine operator from December 2005 to March 2007 and earned
$7.86 per hour. See AR 174. Plaintiff also indicated that he was a warehouse
worker from November 2012 to January 2013 and worked 45 hours per week
at $8.00 per hour. See id.
         According to Plaintiff’s earnings reports, Plaintiff earned $0 in 2005,
$688.25 in 2006, $524.50 in 2007, $1,799 in 2012, and $2,878.52 in 2013. See
AR 161-164, 166.
         Citing the Disability Report, the ALJ determined that Plaintiff earned
approximately $1,006 per month as production machine tender (machine
operator) and approximately $1,280 per month as a warehouse worker. See
AR 17-18. The ALJ then observed that Plaintiff had performed these jobs for
long enough to attain average proficiency according to the DOT
classifications, and found that both positions fulfilled “the recency, durational
and earnings requirements to be considered past relevant work.” AR 18.
               Analysis
         Plaintiff contends that the ALJ failed to “fully and fairly develop the
record” regarding whether he performed his jobs as production machine tender
and warehouse worker at SGA levels. JS at 5. Plaintiff argues that the
discrepancy between the Disability Report and the earnings reports evidenced
“a conflict in the record regarding whether the past work was relevant.” JS at
5, 10.
         As to Plaintiff’s work as production machine tender, the ALJ failed to
adequately develop the record. According to the earnings reports from 2005 to
2007, Plaintiff’s income from this job was far below the threshold amount for a
presumption of SGA. See AR 161-64, 166. Due to the discrepancy between
the Disability Report and the earnings reports, the record was inadequate for


                                           5
the ALJ to conclude that the work constituted SGA, and the ALJ was required
to further develop the record. See Louk v. Colvin, No. 13-9305, 2014 WL
7404593, at *2-3 (C.D. Cal. Dec. 30, 2014) (remanding for ALJ to clarify SGA
findings where disability report supporting SGA presumption was contradicted
by earnings report); Smiley v. Colvin, No. 15-00086, 2016 WL 3156055, at *3-
6 (D. Or. June 3, 2016) (remanding for further development of record where
ALJ based SGA finding on work history report but earnings report showed
income below threshold).
      The Commissioner contends that “the amount of earnings is but one
part” of the SGA analysis. JS at 8. The Commissioner’s argument is flawed, as
the ALJ based the SGA determination on his finding that the presumptive
earnings threshold was met. See AR 17-18. Therefore, the ALJ erred in failing
to develop the record regarding Plaintiff’s earnings as a production machine
tender.3
      Climbing Limitation
            Applicable Law
      At step four, the claimant has the burden to prove that he cannot
perform his past relevant work either as actually performed or as generally
performed in the national economy. See Carmickle v. Comm’r, Soc. Sec.
Admin., 533 F.3d 1155, 1166 (9th Cir. 2008). Although the burden lies with
the claimant, the ALJ must make the requisite factual findings to support a
conclusion that the claimant is capable of performing his past work, including
“specific findings as to the claimant’s residual functional capacity, the physical


      3
        Because this Court finds that the ALJ failed to develop the record as to
whether Plaintiff’s climbing limitation precluded him from the job of
warehouse worker, see Section II.C.3 infra, the Court does not reach the issue
of whether the ALJ also failed to develop the record as to whether this job
constituted SGA.


                                        6
and mental demands of the past relevant work, and the relation of the residual
functional capacity to the past work.” Pinto, 249 F.3d at 844-45 (citing SSR 82-
62). Social Security Regulations name two sources of information that may be
used to define a claimant’s past relevant work as actually performed: a
properly completed work history report and the claimant’s own testimony. See
id. at 845. (citing SSR 82-61, 82-41). The Dictionary of Occupational Titles
(“DOT”) is the best source for how a job is generally performed. See id.
            Relevant Facts
      At the hearing, the VE questioned Plaintiff about the lifting and standing
requirements of his job as a warehouse worker. See AR 36-37. Plaintiff testified
that the heaviest weight he would lift by himself was 15 pounds and that he
would sit down every two hours. See id. The VE then testified that a
hypothetical person of Plaintiff’s age, education, work background, and
limitations was capable of doing the job of warehouse worker “only as
[actually] performed,” not as generally performed. AR 40.
            Analysis
      Plaintiff argues that the ALJ erred in finding Plaintiff could perform his
prior work as a warehouse worker. See JS at 5. Plaintiff notes that the DOT
classification for warehouse worker requires occasional climbing, and contends
that the ALJ’s RFC precluded him from climbing.4 See id.
      As noted above, the RFC precluded climbing of ropes, ladders, and
scaffolds. See AR 14. Although this Court disagrees with Plaintiff’s contention
that it should “defer to the DOT description of the job,” JS at 11, the Court
concludes that the ALJ did not make the requisite factual findings as to the

      4
         Plaintiff notes that the DOT classification of 922.687-038 identified by
the VE and adopted by the ALJ was incorrect, and that the intended
classification was 922.687-058. See JS at 5 n.1. The Commissioner accepts the
corrected number. See id. at 7 n.3.


                                        7
demands of Plaintiff’s past relevant work as a warehouse worker and the
relationship of Plaintiff’s RFC to that job as actually performed, see Pinto, 249
F.3d at 844-45. Plaintiff’s disability application did not include any description
of his previous jobs. See AR 174. In briefly questioning Plaintiff about the job
of warehouse worker, the VE did not ask Plaintiff about whether he was
required to climb. See AR 36-37. Nor did the VE ask about the types of tasks
Plaintiff performed in this job, see id., which could have allowed the ALJ to
infer whether climbing was required, see Lopez v. Berryhill, No. 16-2343, 2018
WL 501547, at *5 (C.D. Cal. Jan. 18, 2018) (holding ALJ did not err in finding
claimant could do prior work as actually performed where claimant precluded
from reaching did not testify to reaching requirements but provided detailed
testimony about tasks he performed in prior work).
      Given that the ALJ had no information about whether Plaintiff was
required to climb ropes, ladders, or scaffolds as a warehouse worker, the ALJ
failed to make specific findings to support his conclusion that Plaintiff could
perform his past relevant work as actually performed. See, e.g., Smith v.
Astrue, 252 F. App’x 820, 823 (9th Cir. 2007) (holding that ALJ failed to make
requisite findings as to claimant’s RFC, demands of prior work, and claimant’s
ability to return to it, and that “[a]t a minimum, [the ALJ] should have . . .
questioned [claimant] at the hearing to determine the mental demands of the
job and how much overhead reaching was required since, at the time of the
hearing, he acknowledged those limitations”); Mendoza-De Ruiz v. Colvin,
No. 14-6590, 2015 WL 5545040, at *2 (C.D. Cal. Sept. 18, 2015) (finding ALJ
erred in determining Plaintiff could perform prior work as actually performed
where claimant with acknowledged reaching limitation not questioned about
reaching requirements of prior jobs); Shillingford v. Astrue, No. 11-07191,
2012 WL 3779044, at *5 (C.D. Cal. Aug. 30, 2012) (finding ALJ “did not
sufficiently delve into the demands of plaintiff’s work” as actually performed


                                        8
and failed to make requisite findings where no testimony solicited from
plaintiff about reaching and lifting demands of prior work and disability report
did not describe job).
      Citing to Johnson v. Colvin, 623 F. App’x 326 (9th Cir. 2015), and
Tweedy v. Astrue, 460 F. App’x 659 (9th Cir. 2011), the Commissioner
contends that the DOT is irrelevant to whether Plaintiff was capable of
performing his prior work as actually performed and therefore the ALJ did not
err. See JS at 9-10. Johnson and Tweedy stand for the unremarkable
proposition that the ALJ is not required to refer to the DOT when making a
determination about how a claimant’s past relevant work was actually
performed. As stated in Johnson, “[a]n ALJ may refer to the DOT in order to
ultimately determine whether a particular claimant can do his or her past
relevant work, but is not required to do so.” 623 F. App’x at 327. But here the
record contains no evidence about whether Plaintiff’s past relevant work
included climbing, and common sense suggests that some climbing may
potentially be required of a warehouse worker, indicating that the ALJ should
have inquired further into the demands of Plaintiff’s prior work. Cf. Gutierrez
v. Colvin, 844 F.3d 804, 808 (9th Cir. 2016) (finding common knowledge of
occupation relevant to existence of apparent conflict between VE testimony
and DOT which would require ALJ to ask “more specific questions” of VE
about whether claimant’s limitations preclude occupation). Without any
evidence of those demands, it was error for the ALJ to find that Plaintiff could
perform his past relevant work as a warehouse worker as actually performed
with an RFC that restricted him to no climbing of ropes, ladders, or scaffolds.
      Remand Is Warranted
      Taken together, the ALJ’s errors at step four of the analysis preclude the
Court from affirming the finding that Plaintiff could perform his past relevant
work. Moreover, these errors were not harmless. See Molina v. Astrue, 674


                                       9
F.3d 1104, 1115 (9th Cir. 2012) (“We have long recognized that harmless error
principles apply in the Social Security Act context.”) (citing Stout v. Comm’r,
Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir. 2006)). An ALJ’s error at step
four is harmless where “the ALJ properly concluded as an alternative at step
five that [the claimant] could perform work in the national and regional
economies.” Tommasetti v. Astrue, 533 F.3d 1035, 1044 (9th Cir. 2008). But
here, as the Commissioner implicitly acknowledges, the ALJ’s step five finding
was clearly erroneous as the three identified occupations are classified at the
medium exertional level and therefore exceed Plaintiff’s RFC.5 See AR 18-19.
Therefore, this Court cannot affirm the ALJ’s finding of not disabled.
      The decision whether to remand for further proceedings is within this
Court’s discretion. See Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir.
2000). Where no useful purpose would be served by further administrative
proceedings, or where the record has been fully developed, it is appropriate to
exercise this discretion to direct an immediate award of benefits. See id. at
1179 (noting that “the decision of whether to remand for further proceedings
turns upon the likely utility of such proceedings”); Benecke v. Barnhart, 379
F.3d 587, 593 (9th Cir. 2004).
      A remand is appropriate, however, where there are outstanding issues
that must be resolved before a determination of disability can be made and it is
not clear from the record that the ALJ would be required to find the claimant
disabled if all the evidence were properly evaluated. See Bunnell v. Barnhart,
336 F.3d 1112, 1115-16 (9th Cir. 2003); see also Garrison v. Colvin, 759 F.3d

      5
        The ALJ found that Plaintiff could perform the representative
occupation of “packer, DOT 920.587-018.” AR 19. The DOT classification for
“packer, agricultural produce” is 920.687-134, while DOT 920.587-018 refers
to “hand packager.” Both occupations are classified at the medium exertional
level. See DOT 920.587-018, 1991 WL 687916; DOT 920.687-134, 1991 WL
687994.

                                        10
995, 1021 (9th Cir. 2014) (explaining that courts have “flexibility to remand for
further proceedings when the record as a whole creates serious doubt as to
whether the claimant is, in fact, disabled within the meaning of the Social
Security Act.”). Here, the Court finds that remand is the appropriate remedy to
allow the ALJ the opportunity to correct the above-mentioned deficiencies in
the record. On remand, the ALJ must further develop the record as to
Plaintiff’s earnings as a production machine tender, and make the requisite
factual findings as to the physical demands of Plaintiff’s prior work as a
warehouse worker and as to whether Plaintiff’s RFC precludes him from
returning to his past relevant work as actually performed.
                                 CONCLUSION
      For the reasons stated above, the decision of the Social Security
Commissioner is REVERSED and the action is REMANDED for further
proceedings consistent with this opinion.


Date: December 10, 2018                      ___________________________
                                             DOUGLAS F. McCORMICK
                                             United States Magistrate Judge




                                        11
